 

Exhibit 10.2

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED REVOLVING NOTE

FROM

THE J. JILL GROUP, INC.

TO

CITIZENS BANK OF MASSACHUSETTS

 

                This First Amendment to Amended and Restated Revolving Note from
The J. Jill Group, Inc. to Citizens Bank of Massachusetts is dated as of
September 30, 2004.

 

W I T N E S S E T H:

 

                Reference is made to that certain Amended and Restated Revolving
Note dated as of June 26, 2003 from The J. Jill Group, Inc. to Citizens Bank of
Massachusetts in the face amount of Twenty-Seven Million Dollars ($27,000,000)
(the “REVOLVING NOTE”).

 

                NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the REVOLVING NOTE is hereby
amended by deleting the date “June 1, 2005” set forth in the second paragraph of
the REVOLVING NOTE and substituting therefor the words “the Termination Date.”

 

                Except as modified hereby, the REVOLVING NOTE remains in full
force and effect and is hereby confirmed and republished.

 

                EXECUTED as an instrument under seal as of September 30, 2004.

 

 

THE J. JILL GROUP, INC.

 

 

 

 

 

By:

/s/ Olga L. Conley

 

 

Name:

Olga L. Conley

 

 

Title:

EVP/CFO

 

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

By:

/s/ Lori B. Leeth

 

 

Name:

Lori B. Leeth

 

 

Title:

Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 